          Case 2:20-cr-00200-RBS Document 60 Filed 11/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,       :
                                    :
                                    :
       v.                           :
                                    : Criminal No. 2:20-cr-200-RBS
    TEVA PHARMACEUTICALS USA,       :
    INC., and GLENMARK              :
    PHARMACEUTICALS INC., USA,      :
                                    :
                        Defendants. :

               NOTICE OF FIRM NAME CHANGE AND E-MAIL CHANGE

        Please be advised that the law firm of WILKINSON WALSH LLP has changed its name to

WILKINSON STEKLOFF LLP, effective November 2, 2020. The contact information for Beth A.

Wilkinson, Brian L. Stekloff, and Kosta S. Stojilkovic, counsel for Defendant Glenmark

Pharmaceuticals, Inc., USA, in the above captioned matter, is now:

                                   WILKINSON STEKLOFF LLP
                                    2001 M Street NW, 10th Floor
                                       Washington, D.C. 20036
                                      Telephone: (202) 847-4000
                                      Facsimile: (202) 847-4005
                                 bwilkinson@wilkinsonstekloff.com
                                  bstekloff@wilkinsonstekloff.com
                                 kstojilkovic@wilkinsonstekloff.com

Counsel respectfully request that the Clerk and all counsel update their records to reflect this change.
        Case 2:20-cr-00200-RBS Document 60 Filed 11/02/20 Page 2 of 3




Dated: November 2, 2020               Respectfully submitted,

                                       /s/ Kosta S. Stojilkovic
                                      Beth A. Wilkinson (pro hac vice)
                                      Brian L. Stekloff (pro hac vice)
                                      Kosta S. Stojilkovic (pro hac vice)

                                      WILKINSON STEKLOFF LLP
                                      2001 M Street NW, 10th Floor
                                      Washington, DC 20036
                                      Telephone: (202) 847-4000
                                      Fax: (202) 847-4005
                                      bwilkinson@wilkinsonstekloff.com
                                      bstekloff@wilkinsonstekloff.com
                                      kstojilkovic@wilkinsonstekloff.com

                                      Attorneys for Defendant Glenmark
                                      Pharmaceuticals Inc., USA




                                      2
          Case 2:20-cr-00200-RBS Document 60 Filed 11/02/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Kosta S. Stojilkovic, do hereby certify that I have served a true and correct copy of the

foregoing document upon all counsel/parties by electronic filing on November 2, 2020. This

document has been filed electronically and is available for viewing and downloading from the ECF

system.



                                                         /s/ Kosta S. Stojilkovic
                                                         Kosta S. Stojilkovic




                                                3
